Mr. Justice Heydenfeldt delivered the opinion of the Court.
Mr. Chief Justice Murray and Mr. Justice Terry concurred.
This case must he reversed on the authority of Beach v. McCann, 2 Cal., and the Executors of Folsom v. Scott at this term.
*582Section 21 of the Act of March, 1851, provides that copies of papers from the recorder’s office shall be received with the like effect as evidence “ as the originals could be if produced.” This does not dispense with the production of the original if it can be obtained. It merely fixes the value as evidence of the copy, when from the loss of the original it is necessary to be introduced. There is no attempt by this section to dispense with the rule that, the best evidence must be resorted to which the nature of the case will admit.
The counsel for respondents urges that these deeds and power of attorney, copies of which were given in evidence, were immaterial to the decision of the cause on account of the subsequent testimony of a witness. This may be so, but we cannot know it unless we had some mode of ascertaining whether the judge who tried the case gave as much weight to the one kind of evidence as to the other.
' Judgment reversed, and cause remanded.